Citation Nr: 1739730	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-10 997	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an earlier effective date for service connection for right upper extremity radiculopathy.

2.  Entitlement to an earlier effective for service connection for left upper extremity radiculopathy.

3.  Entitlement to an earlier effective date for service connection for a surgical scar on the neck.

4.  Entitlement to an earlier effective date for service connection for post-traumatic deterioration of the cervical spine.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney 
ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had periods of active duty service from February 1984 to February 1988; from October 1988 to April 1989; from September 1990 to June 1991; from February 1993 to September 2001; from October 2005 to September 2006; September 2006 to February 2007; from February 2007 to September 2007; from September 2007 to February 2008 and from February 2008 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran cancelled a Board hearing scheduled in February 2017.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2016); 38 C.F.R. § 20.904 (2016).

In August 2017, the Board remanded the issues of entitlement to an earlier effective date for service connection for right upper extremity radiculopathy, entitlement to an earlier effective for service connection for left upper extremity radiculopathy, entitlement to an earlier effective date for service connection for a surgical scar on the neck, and entitlement to an earlier effective date service connection for post-traumatic deterioration of the cervical spine.  The remand directed the RO to issue a Statement of the Case in response to a Notice of Disagreement received in December 2016.  In the December 2016 Notice of Disagreement, the Veteran specified April 30, 2015 as the appropriate effective date of all four claims.  

The RO issued a rating decision in February 2017 which granted a 20 percent rating for cervical spine degeneration from April 30, 2015; an earlier effective date for right upper extremity radiculopathy from April 30, 2015; an earlier effective date for left upper extremity radiculopathy from April 30, 2015; and an earlier effective date for service connection for a surgical scar on the neck from April 30, 2015, the date of his increased rating claim.  The February 2017 rating decision constitutes a full grant of the earlier effective dates sought by the Veteran.  Accordingly, the August 2017 Board remand addressing the issues of an earlier effective date for service connection for right upper extremity radiculopathy, an earlier effective for service connection for left upper extremity radiculopathy, an earlier effective date for service connection for a surgical scar on the neck, and an earlier effective date for service connection for post-traumatic deterioration of the cervical spine is vacated.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals


